Exhibit 10.28

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of July 31, 2006
(the “Effective Date”) between Abraxis BioScience Inc., a Delaware corporation
(the “Company”) and Lisa Gopalakrishnan (the “Executive”).

RECITAL

The Company desires to employ the Executive, and the Executive desires to be so
employed by the Company, on the terms and subject to the conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and the Executive hereby agree as follows:

 

  1. Definitions. Unless otherwise defined herein, the capitalized terms defined
in Exhibit A shall have the meanings therein specified for all purposes of this
Agreement.

 

  2. Employment

 

  (a) Subject to the terms and conditions contained herein, the Company hereby
agrees to employ the Executive, and the Executive accepts such employment, on
the Effective Date until the Termination Date.

 

  (b) During the Executive’s employment under this Agreement, the Executive
shall render services to the Company in the position of Executive Vice-President
of Finance and subject to Board of Director approval the Executive shall be
appointed Executive Vice-President Chief Financial Officer, effective August 10,
2006. The Executive will be responsible for the overall financial plans and
accounting practices of the Company. The Executive will oversee the treasury,
accounting, budget, tax and internal and external audit activities of the
organization and its subsidiaries. Furthermore the Executive will oversee the
financial and accounting system controls and standards including but not limited
to Company’s compliance with the Sarbanes-Oxley Act of 2002, as amended, and
ensure the timely preparation and filing of all financial and statistical
reports for management, the Board and any State or Federal agency. The Executive
will report to the Chairman and Chief Executive Officer of the Company.

 

  (c) In performing her services hereunder, the Executive shall abide by the
rules, regulations, and practices as adopted or modified from time to time in
the Company’s sole discretion.

 

  (d)

The Executive will devote her entire business time, energy, attention and skill
to the services of the Company and to the promotion of its interests. So long as

 

1



--------------------------------------------------------------------------------

 

the Executive is employed by the Company, the Executive shall not, without the
written consent of the Company:

 

  (i) engage in any other activity for compensation, profit or other pecuniary
advantage, whether received during or after the term of this Agreement;

 

  (ii) render or perform services of a business, professional, or commercial
nature other than to or for the Company, either alone or as an employee,
consultant, director, officer, or partner of another business entity (including
serving on boards of directors), whether or not for compensation; or

 

  (iii) plan or otherwise take any preliminary steps, either alone or in concert
with others, to establish or engage in any business or activity that would
compete with the current or proposed business of the Company;

provided, that it shall not be a violation of this Agreement for the Executive
to (i) serve on civic or charitable boards or committees, (ii) deliver lectures
or fulfill speaking engagements, (iii) manage personal investments and
(iv) perform such other activities as the Chief Executive Officer may approve,
so long as such activities do not interfere materially with the performance of
the Executive’s responsibilities as the Chief Financial Officer of the Company.

 

  (e) Prior to or concurrently with the execution of this Agreement, the
Executive has executed an Executive Proprietary Information, Trade Secret and
Confidentiality Agreement (the “Confidentiality Agreement”).

 

  3. Location of Employment: The Executive’s principal place of employment shall
be at the principal executive office of the Company (currently located in Los
Angeles, California); provided that at the reasonable direction of the Chief
Executive Officer the Executive may, from time to time, be required to travel to
various domestic and foreign locations for purposes consistent with her duties
hereunder.

 

  4. Compensation.

 

  (a) In exchange for full performance of the Executive’s obligations and duties
under this Agreement, the Company shall pay the Executive a salary at the rate
of Four Hundred Thousand ($400,000) per year (“Base Salary”). The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice. The Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Chief
Executive Officer.

 

  (b)

The Base Salary hereof is a gross amount, and the Company shall be required to
withhold from such amount deductions with respect to Federal, state and

 

2



--------------------------------------------------------------------------------

 

local taxes, FICA, unemployment compensation taxes and similar taxes,
assessments or withholding requirements.

 

  (c) During the Executive’s employment under this Agreement, the Executive
shall also be reimbursed by the Company for reasonable business expenses
actually incurred or paid by the Executive, consistent with the policies
established by the Board, in rendering to the Company the services provided for
in this Agreement.

 

  (d) The Executive shall be entitled to vacation and sick leave on terms
equivalent to those of other executive officers of the Company.

 

  (e) The Executive shall be entitled to participate in all benefit plans
(including but not limited to any medical, dental, life insurance, retirement
and disability plans) which shall be available from time to time to the
executive officers of the Company generally including any stock option, stock
purchase or other plan relating to shares of capital stock of the Company or its
affiliates. The Executive acknowledges and agrees that the Company may, in its
discretion, terminate at any time or modify from time to time any such benefit
plans.

 

  (f) Commencing in 2007 (for stock option awards determined by the Board with
respect to the 2006 fiscal year), the Executive shall be entitled to receive
annual grants of stock options (at the same time such grants are made to the
other executive officers of the Company), in such amounts and subject to such
terms as may be determined in the sole discretion of the Board or the Company’s
Compensation Committee.

 

  (g) The Executive shall be entitled to receive an annual bonus in such amount,
and subject to such performance targets and other factors, as may be determined
in the sole discretion of the Board of Directors or Compensation Committee. The
target bonus amounts and performance targets for the Executive shall be
established at the same time such amounts and targets are established for the
other executive officers of the Company, and any bonuses earned shall be paid at
the same time as bonuses for other executive officers. The Executive
acknowledges that her target bonus for the 2006 fiscal year will be a minimum of
fifty percent (50%) of her Base Salary prorated for the partial year as
determined by the Company pursuant to its standard policy.

 

  (h) Within thirty (30) days of the Effective Date the Company shall pay the
Executive a one time sign on bonus of One Hundred Thousand Dollars ($100,000) in
cash, (the “Sign On Bonus”), in lieu of any other up front payments including
reimbursement for relocation costs and expenses. If the Executive voluntarily
terminates her employment with the Company pursuant to Section 6(e) on or before
one (1) year from the Effective Date the Executive will repay the Company the
Sign On Bonus in cash within thirty (30) days of her Termination Date.

 

3



--------------------------------------------------------------------------------

  (i) Subject to Board of Director approval, the Company will provide the
Executive with an option to purchase thirty-five thousand (35,000) shares of the
Company common stock, which option (a) shall have an exercise price equal to the
trading price of the Company common stock at the grant date, (b) shall vest in
equal installments of 8,750 over a four year period, (c) shall be evidenced by
the Company’s standard form of stock option agreement for its officers and shall
otherwise be subject to the terms and conditions of the Company’s stock
incentive plan.

 

  (j) Other than as expressly set forth in this Section 4, the Executive shall
not receive any other compensation or benefits except to the extent provided by
the Board.

 

  5. Term. The Executive’s employment hereunder shall commence on the Effective
Date and shall continue in effect until terminated pursuant to Section 6 below.

 

  6. Termination. The Executive’s employment hereunder may be terminated as
follows:

 

  (a) The employment of the Executive under this Agreement shall terminate on
the date of the Executive’s death.

 

  (b) The employment of the Executive under this Agreement may be terminated by
the Company immediately upon giving the Executive notice if the Executive
becomes Disabled.

 

  (c) The employment of the Executive under this Agreement may be terminated by
the Company immediately upon giving the Executive notice upon the occurrence of
Cause.

 

  (d) In addition to the circumstances described in subsection (c) above, the
Company may terminate the Executive’s employment at any time (immediately upon
giving notice to the Executive) for any reason or no reason, with or without
Cause or prior notice.

 

  (e) (i) The Executive may voluntarily terminate her employment under this
Agreement by giving the Chief Executive Officer written notice of her
resignation signed by the Executive or, if no notice is given, on the date on
which the Executive voluntarily terminates her employment relationship with the
Company; (ii) Such voluntary termination shall be deemed for purposes hereof to
have occurred for “Good Reason” only if (1) the Executive provides written
notice to the Company within twenty (20) days after the Executive becomes aware
of the circumstances giving rise to “Good Reason”, (2) the Company fails to
correct the circumstances giving rise to “Good Reason” within thirty (30) days
following receipt of such notice and (3) the Executive resigns within fifteen
(15) days following such thirty (30) day period.

 

4



--------------------------------------------------------------------------------

  7. Consequences of Termination.

 

  (a) If the employment of the Executive under this Agreement is terminated
pursuant to Section 6(d) (Termination Without Cause); Section 6(e)(ii)
(Voluntary Termination for Good Reason) or a Covered Termination then the
Executive shall not be entitled to any compensation or benefits from the
Company, under this Agreement or otherwise, except for the following:

 

  (i) The Company shall pay to the Executive all Accrued Compensation;

 

  (ii) The Company shall pay the Executive, for the duration of the Severance
Period, severance payments at an annual rate (pro rated over the Severance
Period) equal to (1) the Base Amount plus (2) the Bonus Amount, which severance
payments will be payable in arrears in monthly installments. Such monthly
installments will be delayed to the minimum extent necessary to meet the
requirements of Internal Revenue Code Section 409A, as amplified by any
applicable Internal Revenue Service or U.S. Treasury Department guidance. The
Company and the Executive shall reasonably cooperate with each other to avoid
the imposition of any additional taxes, interest and/or penalty to the executive
under Internal Revenue Code Section 409A;

 

  (iii) The vesting of the stock options granted to the Executive under
subsection 4(i) above shall accelerate so that such options shall have vested to
the same extent as would if the Executive were terminated on the last day of the
Severance Period;

provided, that the Executive shall not be entitled to receive any
post-termination benefits described in clause (i), (ii) and (iii) of this
subsection (a) unless, within twenty-one (21) days following the Termination
Date, she executes and delivers to the Company a Release of Claims in the form
attached as Exhibit B hereto.

 

  (b) The Executive agrees that all property (including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by Executive incident to Executive’s employment belongs to the Company and shall
be promptly returned to the Company upon termination of the Executive’s
employment.

 

  (c) Upon termination of the Executive’s employment, the Executive shall be
deemed to have resigned from all offices and directorships then held with the
Company. Following any termination of employment, the Executive shall reasonably
cooperate with the Company (i) in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees and (ii) in the
defense of any action brought by any third party against the Company that
relates to the Executive’s employment by the Company; provided, that in each
case the Company shall reimburse the executive for any out-of-pocket fees and
expenses incurred by the Executive in connection with such cooperation.

 

5



--------------------------------------------------------------------------------

  8. Additional Post-Termination Obligations.

 

  (a) In the event that Executive receives severance payments pursuant to
Section 7(a), the Executive agrees that for a period of eighteen months
(18) following the Termination Date, the Executive will not, directly or
indirectly, engage in any business activity that is or may reasonably be found
to be in competition with the business of the Company and its subsidiaries as
such business may exist at any time from the Effective Date through the
Termination Date; provided, that nothing in this Agreement shall be deemed to
prohibit Executive from owning not more than one percent (1%) of any class of
publicly traded securities of a competitor.

 

  (b) The Executive further agrees that for a period of eighteen months
(18) following the Termination Date the Executive will not, directly or
indirectly:

 

  (i) Solicit, raid, entice or induce any employee of the Company to be employed
by any competitor of the Company (except to the extent that such employee has
first responded to a general advertisement or general employment search by
Executive’s place of employment at the time);

 

  (ii) Solicit business for any competitor from, or transact such business for
any competitor with, any person, firm or corporation which was, at any time
during Executive’s employment hereunder, a customer of the Company; or

 

  (iii) Assist a competitor in taking such action.

 

  (c) Executive agrees that she will not disparage, or otherwise communicate to
anyone, information which may be harmful to the Company’s business or the
business reputation of the Company, its affiliates or their respective
employees, officers, directors, customers, suppliers, successors, and assigns,
including without limitation, negative comments about the Company, its
management methods, policies and/or practices. Notwithstanding the foregoing,
Executive may respond accurately and fully to any question, inquiry or request
made in connection with any governmental inquiry, investigation, review, audit,
or proceeding, or as otherwise required by law.

 

  (d)

If the Executive fails to perform her obligations under this Section 8, then the
Company may, in addition to any rights and remedies then available to the
Company (under Section 11 hereof or otherwise), cease providing the payments and
benefits described in Section 7(a) so long

 

6



--------------------------------------------------------------------------------

 

as such failure, if reasonably capable of being cured, is not cured by the
Executive within thirty (30) days following a written notice from the Company of
such failure to perform.

 

  9. Representations.

 

  (a) The Executive represents that she has full authority to enter into this
Agreement and is not under any contractual restraint which would prohibit the
Executive from satisfactorily performing her duties to the Company under this
Agreement.

 

  (b) The Executive hereby agrees to indemnify and hold harmless the Company,
its officers, directors and stockholders from and against any losses,
liabilities, damages or costs (including reasonable attorney’s fees) arising out
of a material breach of any of the representations, warranties and covenants of
the Executive set forth in this Agreement.

 

  (c) The Executive acknowledges that she is free to seek advice from
independent counsel with respect to this Agreement. The Executive has either
obtained such advice or, after carefully reviewing this Agreement, has decided
to forego such advice. The Executive is not relying on any representation or
advice from the Company or any of its officers, directors, attorneys or other
representatives regarding this Agreement, its content or effect.

 

  10. Arbitration. Subject to Section 11 below, the parties acknowledge and
agree to the provisions of the Arbitration Agreement attached hereto as Exhibit
C and incorporated by this reference.

 

  11. Equitable Relief. Notwithstanding Section, 10 above, the Executive
acknowledges that the Company is relying for its protection upon the existence
and validity of the provisions of this Agreement, that the services to be
rendered by the Executive are of a special, unique and extraordinary character,
and that irreparable injury will result to the Company from any violation or
continuing violation of the provisions of Section 8(b) for which damages may not
be an adequate remedy. Accordingly, the Executive hereby agrees that in addition
to the remedies available to the Company by law or under this Agreement, the
Company shall be entitled to obtain such equitable relief as may be permitted by
law in a court of competent jurisdiction including, without limitation,
injunctive relief from any violation or continuing violation by the Executive of
any term or provision of Section 8(b). If the Company seeks to enforce its
rights under this Section 11, the prevailing party or parties shall be entitled
to recover reasonable fees, costs and expenses incurred in connection therewith
including, without limitation, the fees, costs and expenses of attorneys,
accountants and experts, whether or not litigation is instituted, and including
such fees, costs and expenses of appeals.

 

7



--------------------------------------------------------------------------------

  12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive laws (and not the laws of
conflicts) of the State of California.

 

  13. Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the whole agreement of the parties hereto in reference to any
employment of the Executive by the Company and in reference to any of the
matters or things herein provided for or hereinabove discussed or mentioned in
reference to such employment; all prior agreements, promises, representations
and understandings relative thereto being herein merged.

 

  14. Assignability.

 

  (a) This Agreement is personal in nature and the Executive shall not, without
the written consent of the Company, assign or transfer this Agreement or any
rights or obligations hereunder.

 

  (b) Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give to any person, other than the parties to this
Agreement, any right, remedy or claim under or by reason of this Agreement or of
any term, covenant or condition of this Agreement.

 

  15. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants of this Agreement may
be waived only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance. Any such written
instrument must be approved by the Company to be effective as against the
Company. The failure of any party at any time or times to require performance of
any provision of this Agreement shall in no manner affect the right at a later
time to enforce the same. No waiver by any party of the breach of any term or
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

 

  16. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other parties by
personal delivery, registered or certified mail (with return receipt), overnight
air courier (with receipt signature) or facsimile transmission (with
“answerback” confirmation of transmission), sent to such party’s addresses or
telecopy numbers as are set forth below such party’s signatures to this
Agreement, or such other addresses or telecopy numbers of which the parties have
given notice pursuant to this Section 16. Each such notice, request or consent
shall be deemed effective upon the date of actual receipt, receipt signature or
confirmation of transmission, as applicable (or if given by registered or
certified mail, upon the earlier of (i) actual receipt or (ii) three days after
deposit thereof in the United States mail).

 

8



--------------------------------------------------------------------------------

17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18. Survival. The representations and agreements of the parties set forth in
Sections 7, 8, 9, 10, 11, and 19 of this Agreement shall survive the expiration
or termination of this Agreement (irrespective of the reason for such expiration
or termination).

 

19. IN WITNESS WHEREOF, the parties to this Agreement have executed this
Employment Agreement as of the date first above written.

 

Abraxis BioScience, Inc. /s/ Patrick Soon-Shiong By:   Patrick Soon-Shiong, M.D.
Its:   Chief Executive Officer

 

Address for Notices:   2730 Wilshire Blvd., Suite 500   Santa Monica, California
90403

 

/s/ Lisa Gopalakrishnan Lisa Gopalakrishnan Address for Notices:

 

9



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accrued Compensation” shall mean (i) all base salary and vacation pay accrued
through the Termination Date and (ii) reimbursement for reasonable and necessary
expenses incurred by the Executive on behalf of the Company during the period
ending on the Termination Date.

“Base Amount” shall mean the amount of Executive’s annual base salary at the
rate in effect on the Termination Date.

“Board” means the Board of Directors of the Company.

“Severance Bonus Amount” shall mean (i) if the Termination Date occurs after the
payment to the Executive of the annual incentive payment under the Company’s
cash bonus incentive plan with respect to 2007, an amount equal to the average
of the last two annual incentive payments paid or payable to the Executive prior
to the Termination Date, pro rated over the number of days of employment in the
calendar year in which the Termination Date occurs (ii) if the Termination Date
occurs after the payment to the Executive of the annual incentive payment under
the Company’s cash bonus incentive plan with respect to 2006 (but prior to the
payment with respect to 2007), an amount equal to such payment, pro rated over
the number of days of employment in the calendar year in which the Termination
Date occurs and (iii) if the Termination Date occurs prior to the payment to the
Executive of the annual incentive payment under the Company’s cash bonus
incentive plan with respect to 2006, an amount equal to [50% of her Base Salary
for 2006], pro rated over the number of days of employment in the calendar year
in which the Termination Date occurs

“Cause” shall mean any of the following (i) Executive commits a material breach
of this Agreement, the Confidentiality Agreement, or any policy of the Company;
which breach is not cured to the satisfaction of the Board within twenty days
after written notice to Executive from the Company; (ii) the Executive fails
(other than a failure resulting from a Disability) to substantially perform her
duties hereunder, or to implement or follow a lawful policy or directive of the
Company, and such failure continues for a period of twenty days after written
notice to Executive from the Company; (iii) the Executive is indicted for a
crime involving dishonesty, breach of trust, physical harm to any person or
serious moral turpitude, (iv) the Executive engages in dishonesty, gross
negligence or willful misconduct in the performance of her duties, as reasonably
determined by the Board, (v) the Executive engages in conduct which is
materially injurious to the Company (monetarily or otherwise) or which
constitutes a material violation of federal or state law relating to the Company
or its business.

“Common Stock” shall mean the Company’s Common Stock

“Covered Termination” means a termination of the Executive’s employment by the
Company without Cause within twelve months following the date on which (i) the
Company engages in a transaction (including a merger, consolidation,
reorganization or recapitalization) pursuant to which the holders of the voting
capital stock of the Company immediately prior to such transaction cease to
beneficially own more than fifty percent (50%) of voting capital stock of the
Company or its successor (or, if there is a parent of the Company following such
transaction, of

 

1



--------------------------------------------------------------------------------

the ultimate parent) immediately following such transaction or (ii) the Company
sells all or substantially all of its assets to a third party. For purposes of
applying this definition a termination of the Executive’s employment will not be
deemed to have occurred if, in connection with a sale of all or substantially
all of the assets of the Company, the Executive is offered employment (whether
or not you accept such offer) with the purchaser of any of the assets of the
Company.

“Disability” means (i) the Executive becomes eligible for the Company’s long
term disability benefits or (ii) in opinion of the Board, Executive has been
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period.

“Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following circumstances: (i) there is a change in the
Executive’s status or responsibilities which represents a material and adverse
change from the Executive’s overall status or responsibilities, taken as a
whole; or (ii) the Executive is required to be based at any place outside a
fifty (50) mile radius from the Executive’s then-current principal office
without her written consent, except for travel that is reasonably necessary in
connection with the Company’s business; (iii) a reduction in your base salary or
benefits (unless, in the case of a reduction in benefits only, such reduction in
benefits applies to all officers of the Company); or (iv) any failure by the
successor to the Company to assume and agree to perform the company’s
obligations hereunder.

“Severance Period” shall mean the period commencing on the Termination Date and
ending on the eighteenth month anniversary of such Termination Date.

“Termination Date” means the date on which the Executive’s employment is
terminated pursuant to Section 6 hereof.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

In consideration for the payments described in Section 7 of the Agreement, the
Executive hereby releases and discharges Abraxis BioScience, Inc., and any
subsidiaries or affiliates thereof (collectively the “Company”), and their
respective directors, officers, employees, benefit plans and administrators,
successors and assigns from any and all claims, obligations, and liabilities,
whether known or unknown, at law or in equity, arising out of the Executive’s
employment with the Company and the termination thereof. This Release is to be
broadly construed so as to resolve all pending or potential disputes including,
but without limiting the generality of the foregoing, any and all claims under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act of 1990, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974, the Equal Pay Act, the Family and Medical Leave Act, the discrimination
and wage payment laws of the State of California, and any other statute,
regulation, or ordinance, and any and all claims based upon alleged wrongful or
retaliatory discharge, negligence, intentional infliction of emotional distress,
defamation, invasion of privacy, other torts, harassment, employment
discrimination or breach of contract (express or implied). Notwithstanding the
foregoing, Executive does not waive any rights Executive may have to enforce the
terms of the Transition Agreement, if any, to benefits available after
termination under any Company-sponsored employee benefit plan, to insurance
protection and/or indemnification for actions taken by the Executive while an
employee, officer and/or director of the Company or to make any claims for
workers’ compensation.

Executive acknowledges and agrees that: (a) Executive has read and understands
this Release in its entirety; (b) Executive has been advised in writing to
consult with an attorney concerning this Release before signing it. This
subparagraph constitutes such written advice; (c) Executive has twenty-one
(21) calendar days after receipt of this Release to consider its terms before
signing it; (d) nothing contained in this Release waives any claim that may
arise after the date of its execution; and (e) Executive executes this Release
knowingly and voluntarily, without duress or reservation of any kind, and after
having given the matter full and careful consideration.

Executive has the right to revoke this Release in full within seven (7) calendar
days of executing it. Any revocation must be personally delivered to the Chief
Executive Officer of the Company or his designee, or mailed to
AbraxisBioScience, Inc., 2730 Wilshire Blvd., Suite 500, Santa Monica,
California 90403 and postmarked within seven (7) calendar days of the date of
execution of this Release. None of the terms and provisions of this Release
shall become effective or be enforceable until such revocation period has
expired.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION AGREEMENT

 

1. In addition to the Employment Agreement of which this Arbitration Agreement
is made an Exhibit, Company and Executive hereby agree that, to the fullest
extent permitted by law, any and all controversies or claims between them (or
between Executive and any present or former officer, director, agent, or
employee of the Company or any parent, subsidiary, or other entity affiliated
with the Company) relating in any manner to the employment or the termination of
employment of Executive shall be resolved by final and binding arbitration.
Except as specifically provided herein, any arbitration proceeding shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“the AAA Rules”) and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

 

2. It is the express agreement of the parties that the provisions of this
Section, including the rules of the AAA, shall govern the arbitration of any
disputes arising pursuant to this Agreement. In the event of any conflict
between the law of the State of California, the law of the arbitral location,
and the U.S. Arbitration Act (Title 9, U.S. Code), with respect to any
arbitration conducted pursuant to this Agreement, to the extent permissible, it
is the express intent of the parties that the law of California, shall prevail.
Either party (the “Initiating Party”) may commence an arbitration by submitting
a Demand for Arbitration under the AAA Rules and by notice to the other Party
(the “Respondent”) in accordance with Section 16. Such notice shall set forth in
reasonable detail the basic operative facts upon which the Initiating Party
seeks relief and specific reference to the clauses of this Agreement, the amount
claimed, if any, and any non-monetary relief sought against the Respondent.
After the initial list of issues to be resolved has been submitted, the
arbitrators shall permit either party to propose additional issues for
resolution in the pending proceedings.

 

3. The place of arbitration shall be Los Angeles, California, or any other place
selected by mutual agreement.

 

4. A neutral and impartial arbitrator shall be chosen by mutual agreement of the
Parties; however, if the Parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the AAA Rules. An award rendered in connection with arbitration
pursuant to this Arbitration Agreement) shall be final and binding upon the
parties, and any judgment upon such an award may be entered and enforced in any
court of competent jurisdiction.

 

5. The parties agree that the award of the arbitral tribunal will be the sole
and exclusive remedy between them regarding any and all claims between them with
respect to the subject matter of the arbitrated dispute. The parties hereby
waive all jurisdictional defenses in connection with any arbitration hereunder
or the enforcement of any order or award rendered pursuant thereto (assuming
that the terms and conditions of this arbitration clause have been complied
with).

 

4



--------------------------------------------------------------------------------

6. With respect to any award issued by the arbitrators pursuant to this
Agreement, the parties expressly agree (i) that such order shall be conclusive
proof of the validity of the determinations) of the arbitrators underlying such
order; and (ii) any federal court sitting in Los Angeles, California, or any
other court having jurisdiction, may enter judgment upon and enforce such order,
whether pursuant to the U.S. Arbitration Act, or otherwise.

 

7. The arbitrators shall issue a written explanation of the reasons for the
award and a full statement of the facts as found and the rules of law applied in
reaching their decision to both parties. Any provisional remedy which would be
available to a court of law shall be available from the arbitrators pending
arbitration of the dispute. Either party may make an application to the
arbitrators seeking injunctive or other interim relief, and the arbitrators may
take whatever interim measures they deem necessary in respect of the subject
matter of the dispute, including measures to maintain the status quo until such
time as the arbitration award is rendered or the controversy is otherwise
resolved. The arbitrator shall have the authority to award any remedy or relief
that a court of the State of California could order or grant, including, without
limitation, specific performance of any obligation created under this Agreement,
the issuance of an injunction, or the imposition of sanctions for abuse or
frustration of the arbitration process, but specifically excluding punitive
damages (the parties specifically agree that punitive damages shall not be
available in the event of any dispute).

 

8. Each party shall pay its own costs and attorney’s fees, unless a party
prevails on a statutory claim, and the statute provides that the prevailing
party is entitled to a payment of its attorney’s fees. In that case, the
arbitrator may award reasonable attorney’s fees and costs to the prevailing
party as provided by law. The costs and fees of the arbitrator shall be paid by
Company.

 

9. Nothing in this Arbitration Agreement prohibits either party from seeking
injunctive or provisional relief from a court of competent jurisdiction to
prevent irreparable harm, pursuant to Section 1281.8 of the California Code of
Civil Procedure.

 

10. THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A
WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED
BY THIS AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES
SHALL BE RESOLVED BY A JURY TRIAL.

 

11. THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

Abraxis BioScience, Inc.    

By: Patrick Soon-Shiong, M.D.

Its Chairman

 

5



--------------------------------------------------------------------------------

Address for Notices:   2730 Wilshire Blvd., Suite 500   Santa Monica, California
90403

 

    Lisa Gopalakrishnan Address for Notices:

 

6